In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the presentment agency appeals from an order of the Family Court, Richmond County (Clark, J.), dated January 14, 1997, which dismissed the petition.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Richmond County, for further proceedings consistent herewith.
As the respondent juvenile had been released from detention, the fact-finding hearing was required to be commenced within 60 days of his initial appearance (see, Family Ct Act § 340.1 [2]; Matter of Oldalys O., 243 AD2d 288; Matter of Romoan RR., 209 AD2d 861). The presentment agency was not required to demonstrate good cause for its request for a short adjournment until a date still within the 60-day period. Therefore, the Family Court should have granted the request (see, Matter of Leyton W., 206 AD2d 538; Matter of Bryant J., 195 AD2d 463).
Mangano, P. J., Bracken, Copertino and Santucci, JJ., concur.